department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil code we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you were incorporated in year as a nonprofit corporation under state law you amended and restated your articles of incorporation in year to state that you are formed for charitable purposes to assure the availability and quality of medical_care for senior members of the community and the making of distributions to organizations that qualify as exempt_organizations under sec_501 and sec_170 of the code your bylaws also state that you intend to enter into contracts on behalf of your members with health care providers to assure the quality and availability of services to your membership your articles state that you will have members a group defined in your bylaws as consisting s0lely of persons who are age forty years or older you currently have five board members three of whom are a father and his two sons you state you were initially formed to operate free medical clinics in donated office space and health care providers where you sought to determine the basic structure and costs of the non- profit association or cooperative the clinics were operated in donated space with donated supplies doctors and nurse practitioners donated their time and the school sent student nurses to assist with patients you state that this activity generates no income or expenses you further state that you still conduct this activity in two clinics which comprises approximately of your resources even though almost all of the medical_care by physicians and nurses is donated you state that because of this activity we realized that people who were below the poverty_line could still afford primary health care so we asked other physicians to see patients in the cooperative on a monthly payment plan and so far offices have agreed that expansion and cooperation made it possible sic attach more people to the coop model beginning in year you began signing up members for a cooperative health care system which you describe as through the concept of cooperative purchasing the members function as a group to obtain access to health care at affordable prices primary or basic medical_care services are provided to members with no copayments or with a dollar_figurex1 office visit copayment and no health qualifications physicians in the greater city area each member signs a monthly payment plan agreement with a primary care provider through which the availability of the physician and his or her services are paid in full currently members may select from x1 primary care you state that you select your cooperative physician providers through a contract with group1 a physician and credentialing company that lists your cooperative health care system as a program choice for group1 members your contract with group describes you as a state licensed health_maintenance_organization your obligations under the contract are performing or arranging for claims processing marketing quality improvement utilization review and other functions appropriate for administering benefit plans the contract also provides that group 1’s physicians will provide medical services to your members at medicare rates in your agreement for primary care physician services between your members and participating physicians you state that the purposes of the agreement are as follows whereas patient wishes to be billed a preferred rate for the physician’s services whereas physician wishes to have a predictable source of monthly income whereas physician currently pays overhead for the submission of claims for payment and for efforts to collect payments not received at the time of services whereas physicians have traditionally accepted fees for parties who pay under preferred terms such as insurance and managed care companies you charge a one-time household enrollment fee to join your cooperative members then pay mandatory monthly membership dues which allow them access to discounted fees for medical dental and vision services members may also elect to purchase a monthly retainer plan for primary care the primary care retainer fees vary based on the amount of services included primary care physician services or an additional diagnostic facility physician services and age of each individual member in year you negotiated an agreement with an insurer to provide a group_health_plan option for your members the group plan options offer additional coverage beyond what is offered at the clinics within your cooperative health care system as part of the agreement the insurer will pay a performance bonus to physicians able to manage the patient’s health so that the group policy has a surplus your monthly physician health care access plan does not cover conditions that require hospitalization or surgery to cover such costs you also offer four separate insurance options group hospital critical illness supplemental accident and catastrophic health with rates based on each individual member's age and tobacco use you project that virtually all of your revenue will come from membership fees and your largest expenses will be made for the benefit of your members in the form of payments to medical providers and payments for members’ health insurance premiums your bylaws set forth the terms of payment for your membership dues and provide in pertinent part as follows you contract with group and participating member physicians of group1 which have certain availability and service obligations each member head_of_household is a limited if the member resigns his or her membership guarantor of those obligations up to dollar_figurex2 or defaults on payment of his or her dues then the guarantee amount of dollar_figurex2 becomes due and is payable monthly at a rate of dollar_figurex3 per month over a period of months you state that your membership dues cover your administrative costs such as data entry bookkeeping and telephone support for members who need medical_care your bylaws also include the following language regarding payments for the agreement for primary care physician services payment plan and diagnostic facility physician services payment plan the term of this agreement is one year and it will automatically renew each year unless either party gives written notice by u s certified mail return receipt requested before the end of the current term either party may terminate this agreement at will with proper written notice at any time outstanding balance of the yearly fee for the current term will be waived unless the physician is terminating for failure of patient to pay fees or charges owing under this agreement if this agreement is terminated by patient the outstanding balance of the yearly fee for the current term will continue to be owed if this agreement is terminated by physician the your website provides physician-specific information promoting group1 stating that it has the staff expertise and resources in the following areas your website also indicates that your group_health_plan is exclusive for group1 physicians and should result in about x2 new patients for group1 providers the website also states that from the information submitted it appears that substantially_all of the physicians that your members contract with are part of group1 your manager and board member is president of the company that manages group1 he also owns an interest in the company as does his son who is also one of your board members the management company handles your payroll billing collections and accounting although you stated that you have no agreements with the management company you have expanded services beyond your initial city a medical practice in another state also requested to join your system and you in turn filed an application with that state’s insurance department and were approved for a group health policy issued to you the policy enables the practice’s patients who were uninsured to have a policy that would pay for their health care when they have to go to a specialist or a hospital law sec_501 provides that for an organization to be described in sec_501 it must be organized and operated exclusively for exempt purposes including charitable scientific and educational_purposes sec_1_501_c_3_-1 of the income_tax regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more tax-exempt purposes unless it serves a public rather than a private interest to meet this requirement an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes such purposes as relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science and lessening of the burdens of government in addition the promotion of health has long been recognized as a charitable purpose see restatement third of trusts sec_28 4a austin w scott and william f fratcher the law of trusts sec_368 sec_372 4th ed sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 revrul_69_545 1969_2_cb_117 holds that a non-profit hospital that benefits a broad cross section of its community by having an open medical staff and a board_of trustees broadly representative of the community operating a full-time emergency room open to all regardless of ability to pay and otherwise admitting all patients able to pay either themselves or through third party payers such as private health insurance or government programs such as medicare may qualify as an organization described in sec_501 revrul_69_175 1969_1_cb_149 states that when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest transportation for school children the organization is enabling the participating parents to fulfill their individual responsibility of transporting their children to school thus the organization serves a private rather than a public interest accordingly it was not exempt from federal_income_tax under sec_501 by providing bus revrul_72_124 1972_1_cb_145 provides that an organization otherwise qualified for charitable status under sec_501 which devotes its resources to the operation of a home for the aged will qualify for charitable status for purposes of federal tax law if manner designed to satisfy the three primary needs of aged persons these are the need for housing the need for health care and the need for financial security it operates in a revrul_76_244 1976_1_cb_155 provides that an organization that provides home delivery of meals to elderly and handicapped people by volunteers for a fee insufficient to cover the cost of operations but approximating the cost of the meals provided or for a reduced fee or no fee depending on the recipient's ability to pay is operated for charitable purposes and qualifies for exemption under sec_501 revrul_79_18 1979_1_cb_194 provides that an organization that provides specially designed housing to elderly persons at the lowest feasible cost and maintains in residence those tenants who subsequently become unable to pay its monthly fees is an organization operating for charitable purposes within the meaning of sec_501 revrul_80_287 1980_2_cb_185 provides that a nonprofit lawyer referral service does not qualify for exemption under sec_501 the organization aided persons who did not have an attorney by helping them select one in exchange for a nominal service charge any attorney who was a member of a local bar association could apply for placement on the referral list in exchange for an application fee because a substantial purpose of the organization was aiding the legal profession the organization was not organized or operated exclusively for charitable purposes even though its lawyer referral service did provide some public benefit in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university and therefore the association did not qualify for exemption in 505_f2d_1068 6th cir a non-profit hospital with an independent board_of directors executed a contract with a medical partnership composed of seven physicians the contract gave the physicians control_over care of the hospital's patients and the stream of income generated by the patients while also guaranteeing the physicians thousands of dollars in payment for various supervisory activities the court held that the benefits derived from the contract constituted sufficient private benefit to preclude exemption in 70_tc_352 the tax_court considered the qualification for exemption under sec_501 of an organization formed to provide consulting services for a fee to nonprofit and tax exempt_organizations in the areas of health and health delivery systems housing vocational skills and cooperative management in concluding that the organization did not qualify for exemption the court noted that t he critical inquiry is whether petitioner's primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for petitioner activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a forbidden predominant purpose factors such as the particular manner in which an organization’s in 72_tc_687 aff'd 625_f2d_804 cir the court held that while selling prescription pharmaceuticals to elderly persons at a discount promotes health the pharmacy did not qualify for recognition of exemption under sec_501 on that basis alone because the pharmacy operated for a substantial commercial purpose it did not qualify for exemption under sec_501 in 88_tc_1 affd without published opinion f cir the court held that an association formed in a private real_estate development to operate parks swimming pools boat docks and other recreational facilities did not qualify as a sec_501 organization although the organization provided some benefit to the general_public the primary intended beneficiaries were the residents and property owners of the private development the organization did not solicit or receive voluntary contributions from the public living faith inc v commissioner f 2d cir involved an organization established by the seventh day adventist church to carry out its health ministry through operation of two vegetarian restaurants and health food stores the court sustained the irs's denial of tax exemption under sec_501 because the organization was operated for a substantial non-exempt commercial purpose the court found that the organization’s activities were presumptively commercial’ because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 985_f2d_1210 cir the court held that a pre-paid health care organization that arranges for the provision of health care services only for its members benefits its members not the community as a whole under the community benefit standard the organization must benefit the community as a whole to be recognized as promoting health in the charitable sense of sec_501 analysis 325_f3d_1188 cir involved an operator of health maintenance organizations that served approximately one-quarter of utah’s residents and approximately one-half of its medicaid population the court held that the organization failed to meet the community benefit standard to qualify for exemption under sec_501 because its sole activity was arranging for health care services for its members in exchange for a fee the court said that providing health-care products or services to all in the community is necessary but not sufficient to meet the community benefit standard rather the organization must provide some additional benefit that likely would not be provided in the community but for the tax exemption and that this public benefit must be the primary purpose for which the organization operates we have concluded that you are not operated exclusively to promote health under sec_501 or to further any other tax-exempt purpose within the meaning of sec_501 and sec_1 c - d rather you are operated primarily for a non-exempt purpose ie to operate a commercial business and a cooperative enterprise primarily for the benefit of your members any public purposes for which you may operate are only incidental to this primary non-exempt purpose in addition you are operated primarily to provide substantial private benefit to your members which is prohibited by sec_1_501_c_3_-1 therefore we cannot recognize you as an exempt_organization under sec_501 the promotion of health has long been recognized as a charitable purpose under common_law however not every activity that generally promotes health furthers exclusively charitable purposes under sec_501 for example selling prescription pharmaceuticals promotes promotion of health tax-exempt purpose health but pharmacies cannot qualify for recognition of exemption under sec_501 on that basis alone federation pharmacy services inc supra nor does a hospital primarily further a charitable purpose solely by offering health care services to the public in exchange for a fee see revrul_69_545 supra rather a hospital must be organized and operated primarily for the benefit of the community as evidenced by such factors as a board that represents the community operation of an emergency room provision of charity care medical training or medical_research for example a health_maintenance_organization that is operated primarily for the purpose of benefiting its paying subscribers does not qualify for exemption solely because the community also derives health benefits from its activities see geisinger health plan supra and ihc health_plans inc supra although you state approximately of your resources are dedicated to operate free medical clinics in donated office space and health care providers the balance of your activities consist of arranging health care provider and insurance group purchasing options for your members such activities do not provide healthcare services directly to patients unlike the hospital in revrul_69_545 in essence you are merely providing purchasing options to your members so that they can reduce their health-care related costs furthermore your primary activities directly and substantially benefit your members to the extent the community may realize benefits from this activity in the form of reduced healthcare costs this would be similar to the benefits a community derives when healthcare providers use more effective and efficient medical_supplies equipment and current health information to diagnose illnesses and diseases and treat their patients the provision of such tools to healthcare providers generally does not serve exclusively tax-exempt purposes as the court noted in ihc health_plans inc supra pincite in giving form to the community-benefit standard we stress that ‘not every activity that promotes health supports tax exemption under sec_501 for example selling prescription pharmaceuticals certainly promotes health but pharmacies cannot qualify for exemption under sec_501 on that basis alone ’ revrul_98_15 in other words engaging in an activity that promotes health standing alone offers an insufficient indicium of an organization's purpose numerous for-profit enterprises offer products or services that promote health therefore although some of your activities may promote health in a general sense your primary activities do not promote health in a charitable manner within the meaning of sec_501 and sec_1_501_c_3_-1 relief of the poor and distressed sec_1_501_c_3_-1 states that the term charitable includes relief to the poor and distressed providing for the special needs of the elderly has long been recognized as a charitable activity for federal tax purposes see revrul_72_124 supra the elderly as a class are highly susceptible to distress other than financial in that they have special needs because of their advanced years the three primary needs of aged persons are the need for housing the need for health care and the need for financial security see id your amended governing documents state that you are formed to assure the availability and quality of medical_care for senior members of the community and that your members are defined in your bylaws as consisting solely of persons who are age forty years or older while different federal statutes define elderly at different ages none set the threshold as low a sec_40 your members are not limited to elderly persons in addition you have not shown that you screen or limit your members to those or older and in fact advertise to doctors your ability to provide non-geriatric patients while you do facilitate some free health care through your free clinics you have not provided information regarding whether such services are provided to a charitable_class actually you indicate that such activity was conducted to determine the basic structure and costs of the non- profit association or cooperative so that you could develop your current fee-based cooperative health care structure additionally if any member cancels his or her membership or defaults on dues the member is nevertheless liable for the entire annual dues amount of dollar_figurex2 you do not have a financial assistance policy to assist persons who cannot afford your membership dues in fact you state that through your free clinics you realized that people who were below the poverty_line could still afford primary health care hence your current cooperative structure you have not provided any information indicating that you screen your members for financial need to offer medical services for free or reduced rates thus you are not providing for the needs of the elderly and are not relieving the poor and distressed within the meaning of sec_1_501_c_3_-1 substantial non-exempt purpose an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose see sec_1_501_c_3_-1 providing services of an ordinary commercial nature regardless of whether the undertaking is conducted on a nonprofit basis and is beneficial to the community does not further a charitable purpose unless the service directly accomplishes a tax-exempt purpose see sec_1 c - e revrul_80_287 supra the sale of health-related goods and services eg laboratory services pharmaceuticals hmo services consulting services does not exclusively further charitable purposes because such activities serve a substantial non-exempt commercial purpose see eg federation pharmacy services supra sale of pharmaceuticals to senior citizens was presumptively commercial because such activity was normally pursued by commercial enterprises geisinger health plan supra as stated above you do not serve the elderly nor do you screen your members for financial need to serve the poor thus your activities are neither inherently charitable nor in furtherance of a charitable purpose but resemble activities carried on by for-profit businesses a factor that supports the commercial nature of your activities see eg living faith inc supra organization's health food stores and restaurants were in conipetition with for-profit organizations and ihc health_plans supra health_plans resembled and competed with commercial insurance providers your relationship with members is conducted as an ordinary business you advertise to the community as a whole charge market-rate enrollment and monthly fees in addition to the payments to doctors and require an entire year’s payments even if a person terminates membership your relationship with the doctors and insurance_companies is also ona commercial basis you executed an agreement with group as a state licensed health_maintenance_organization to acquire the services of group 1’s physicians in the provider network to treat your members your obligations under the agreement are to perform or arrange for the provision of claims processing marketing quality improvement utilization review and other functions as are necessary or appropriate for administration of your benefit agreements you have not established any distinction between your operations and those of a commercial health plan operator any charitable or educational benefits the public may derive from your services are merely incidental to your principal purpose of benefiting your members thus your activities do not primarily further an exempt_purpose therefore you are not operated exclusively for one more exempt_purpose under sec_501 see sec_1_501_c_3_-1 an organization will not be regarded as operated exclusively for one or more exempt purposes under sec_501 if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose better business bureau of washington d c inc supra substantial private benefit an exempt_organization must be organized and operated exclusively for exempt purposes pursuant to sec_1_501_c_3_-1 an entity that is organized or operated to serve private rather than public interests cannot be recognized as operating exclusively for exempt purposes see sec_1_501_c_3_-1 your activities confer impermissible private benefit to at least three parties your members the members of group1 and your officer like the organization in revrul_69_175 you serve the private interests of your members by providing access to a fee-based health care cooperative in addition your activities provide substantial private benefit to the members of group’ through attracting a new population of patients the uninsured and providing a guaranteed stream of income to its members also your website touts that your contracts with insurers consistently result in bonuses for participating physicians and provide a younger non-geriatric patient population with exclusivity and bonus agreements your officer and director is also the president and part owner of a medical management company it manages the group1 and appears to provide the administrative services to you and through you for the administration of the benefits provided to your members by attracting significant additional patients for the doctors in group1 and thus increasing business for management company you provide a private financial benefit to your officer and director therefore because you are operated primarily to serve private interests contrary to the prohibition in sec_1_501_c_3_-1 you are not operated exclusively for exempt purposes under sec_501 conclusion you are not operated exclusively for one or more exempt purposes within the meaning of sec_501 and sec_1_501_c_3_-1 rather you are operated primarily for a non-exempt purpose ie to operate a commercial business and a cooperative enterprise primarily for the benefit of private interests any public purposes for which you may operate are only incidental to this primary non-exempt purpose in addition you are operated primarily to provide substantial private benefit of private interests which is prohibited by sec_1_501_c_3_-1 therefore you do not qualify for recognition of exemption under sec_501 as an organization described in sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave nw washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director rulings and agreements
